



EXHIBIT 10.36
DRiV INCORPORATED
EXCESS BENEFIT PLAN


(Effective as of January 1, 2020)
SECTION 1
GENERAL
1.1History, Purpose and Effective Date. DRiV Incorporated (the “Company”) has
established the DRiV Incorporated Excess Benefit Plan (the “Plan”), effective as
of January 1, 2020 (the “Effective Date”), to provide benefits to eligible
employees of the Company and the Employers (as defined in subsection 1.2) whose
benefits under the DRiV 401(k) Retirement Savings Plan (the “401(k) Plan”) are
limited as the result of certain limitations of the Internal Revenue Code of
1986, as amended (the “Code”), and as a result of the compensation that was
taken into account under the 401(k) Plan for contribution purposes. Effective as
of the Effective Date, certain liabilities under the Tenneco Inc. Excess Benefit
Plan (the “Tenneco Plan”) were transferred to the Plan as described in Section 4
hereof. The Plan is intended to constitute an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees. The Plan is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be interpreted and administered in accordance therewith.


1.2Employers and Related Companies. The Company and any Related Company which,
with the consent of the Company, adopts the Plan are referred to below
collectively as the “Employers” and individually as an “Employer”. The term
“Related Company” means any corporation or trade or business during any period
that it is, along with the Company, a member of a controlled group of trades or
businesses within the meaning of sections 414(b) and (c) of the Code. As of the
Effective Date, the Employers are set forth on Schedule 1 hereof.


1.3Plan Administration. The authority to control and manage the operation and
administration of the Plan will be vested in the committee or committees
established by the Company with the authority to take administrative actions
under and with respect to the Plan (the “Administrative Committee”). In
controlling and managing the operation and administration of the Plan, the
Administrative Committee will have full and discretionary power and authority to
conclusively interpret and construe the provisions of the Plan, to determine the
amount of benefits and the rights or eligibility of employees or Participants
under the Plan and to establish a claims procedure, and will have such other
powers and authorities as may be necessary to discharge its duties hereunder.
Any interpretation of the Plan and any decision made by the Administrative
Committee on any matter within the discretion of the Administrative Committee
shall be binding on all persons. A misstatement or other mistake of fact shall
be corrected when it becomes known, and the Administrative Committee shall make
such adjustment on account thereof as it considers equitable and practicable.
The Administrative Committee may delegate such of its ministerial or
discretionary duties and functions as it may deem appropriate to any employee or
group of employees of any Employer. Notwithstanding the foregoing, no member of
the Administrative Committee may decide any matter relating to his or her own
benefits under the Plan.


1.4Source of Benefit Payments. Benefits payable under the Plan by any Employer
will be paid from the general revenues and assets of such Employer and no
Employer will be required to set up a funded reserve or otherwise set aside
specific funds for the payment of its obligations under the Plan. None of the
individuals entitled to benefits under the Plan will have any claim on, or any
beneficial ownership interest in, any assets of any Employer, and any rights of
such individuals under the Plan will constitute unsecured contractual rights
only.


1.5Applicable Laws. The Plan will be construed and administered in accordance
with the internal laws of the State of Illinois to the extent that such laws are
not preempted by the laws of the United States of America.


1.6Gender and Number. Where the context admits, words in any gender will include
any other gender, words in the singular will include the plural and the plural
will include the singular.


1.7Plan Year. The Plan Year shall be the calendar year.


1.8Supplements. The provisions of the Plan as applied to any Employer, to any
group of employees of any Employer may, with the consent of the Company, be
modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.





--------------------------------------------------------------------------------







SECTION 2


PARTICIPATION


1.9Eligibility for Participation. The Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall determine those
employees of the Employers who will be eligible to participate in the Plan for a
Plan Year; provided, however, that, unless otherwise provided by the
Compensation Committee, an employee of an Employer with a designation of EICP 1
or higher (other than any such employee who is specifically excluded from
participation by the Compensation Committee) shall be eligible to participate in
the Plan (each an “Eligible Employee”). Once an individual has been designated
as an Eligible Employee, he shall remain as an Eligible Employee as long as he
continues to be employed by the Employers or, if earlier, the first day of the
first Plan Year following the date as of which he is no longer designated EICP 1
or higher.


1.10Effective Date of Participation; Reemployment. Each person who is an
Eligible Employee as of the first day of a Plan Year shall become a
“Participant” in the Plan as of the first day of the Plan Year. If a person
becomes an Eligible Employee after the first day of a Plan Year, he shall become
a “Participant” in the Plan as of the first day on which he is an Eligible
Employee. Once an individual becomes a Participant in the Plan for a Plan Year,
he shall remain a Participant for the entire Plan Year (or portion thereof);
provided, however, that an individual’s participation in the Plan for a Plan
Year shall end as of his Termination Date (as defined in subsection 5.1(a))
except as provided in Section 3. Notwithstanding the foregoing, if a
Participant’s Termination Date occurs during a Plan Year and he is employed or
reemployed by an Employer or Related Company prior to the last day of the Plan
Year, he shall immediately become a Participant upon his reemployment.
Transferred Participants (as defined in Section 4) shall become Participants in
the Plan as of the Effective Date with respect to their Transferred Benefits (as
defined in Section 4). For the avoidance of doubt, a Transferred Participant
shall be a Participant in the Plan other than with respect to his or her
Transferred Benefits only if he or she otherwise satisfies the requirements for
participation in the Plan.


1.11Restricted Participation. During any period that a Participant continues in
the employ of an Employer or a Related Company but is not an Eligible Employee
and during any period for which no Employer Deferred Contributions (as defined
in subsection 3.2) are made with respect to the Participant, the Participant, or
in the event of his death, his beneficiary, will be considered and treated as a
Participant for all purposes of the Plan except for purposes of Section 3.


1.12Plan Not Contract of Employment. The Plan does not constitute a contract of
employment or continued service, and nothing in the Plan will give any
Participant the right to be retained in the employ of any Employer, nor any
right or claim to any benefit under the Plan, except to the extent specifically
provided under the terms of the Plan.


SECTION 3


ACCOUNTS AND CONTRIBUTIONS


2.1Participant Accounts. The Administrative Committee shall maintain a
bookkeeping “Account” in the name of each Participant to reflect such
Participant’s interest under the Plan.


2.2Contributions.


(a)
Participant Contributions. Participants are not required or permitted to make
any contributions under the Plan.



(b)
Employer Bonus Contributions. Each Employer shall make contributions to the Plan
for each Plan Year (“Employer Bonus Contributions”) on behalf of each of its
employees who is a Participant for such Plan Year who was paid a bonus (or who
would have been paid a bonus but for a deferral election related to such bonus)
under the Company’s annual performance bonus (the “Bonus”) from an Employer for
such Plan Year. The amount of the Employer Bonus Contribution made by an
Employer for any Plan Year on behalf of any Participant shall be equal to (i)
the Company Retirement Contribution percentage that applies to such Participant
for such Plan Year under the 401(k) Plan (determined as of the first day of the
Plan Year (or the date on which the Participant was first eligible to
participate in the 401(k) Plan for such Plan Year, if later), without regard to
any changes in such percentage during the Plan Year), multiplied by (ii) the
Bonus. Employer Bonus Contributions shall be credited to the applicable
Participants’ Accounts in accordance with subsection 5.1.






--------------------------------------------------------------------------------





(c)
Employer Retirement Contributions. Each Employer shall make contributions to the
Plan for each Plan Year (“Employer Retirement Contributions”) on behalf of each
of its employees who is a Participant in the Plan for such Plan Year and whose
Company Retirement Contributions under the 401(k) Plan for such Plan Year are
limited for such Plan Year by the limitations of section 401(a)(17) of the Code.
The amount of Employer Retirement Contributions made by any Employer for any
Plan Year on behalf of any Participant shall be equal to (i) the Company
Retirement Contribution percentage that applies to such Participant for such
Plan Year under the 401(k) Plan (determined as of the first day of the Plan Year
(or the date on which the Participant was first eligible to participate in the
401(k) Plan for such Plan Year, if later) without regard to any changes in such
percentage during the Plan Year), multiplied by (ii) the Participant’s
Compensation (as defined in the 401(k) Plan, but without regard to the
limitations of section 401(a)(17) of the Code) for such Plan Year in excess of
the limitations of section 401(a)(17) of the Code for such Plan Year. Employer
Retirement Contributions shall be credited to the applicable Participants’
Accounts in accordance with subsection 5.1.



(d)
Employer Matching Contributions. Each Employer shall make contributions to the
Plan for each Plan Year (“Employer Matching Contributions”) on behalf of each of
its employees who is a Participant in the Plan for such Plan Year, who has made
the maximum permitted salary deferrals to the 401(k) Plan for such Plan Year,
who is employed by the Employer on the last day of the Plan Year and whose
Matching Company Contributions under the 401(k) Plan for such Plan Year are
limited for such Plan Year by the limitations of section 401(a)(17) of the Code.
The amount of Employer Matching Contribution made by any Employer for any Plan
Year on behalf of any Participant shall be equal to the difference (but not less
than zero) between (i) the maximum Matching Company Contributions that could
have been made on behalf of the Participant under the 401(k) Plan for that year
had the limitations of section 401(a)(17) of the Code had not applied minus (ii)
the maximum Matching Company Contributions that could have been made on behalf
of the Participant under the 401(k) Plan for that year taking into account the
limitations of section 401(a)(17) of the Code. Employer Matching Contributions
shall be credited to the applicable Participants’ Accounts in accordance with
subsection 5.1.



Employer Bonus Contributions, Employer Retirement Contributions and Employer
Matching Contributions are sometimes collectively referred to herein as
“Employer Deferred Contributions”.
SECTION 4


TRANSFERRED PARTICIPANTS
AND TRANSFERRED BENEFITS
Effective as of the Effective Date, the account balances of all individuals (the
“Transferred Participants”) who, immediately prior the Effective Date, (a) had
accrued benefits under the Tenneco Plan and (b) were in any of the Transferred
Categories (defined below) shall be transferred to the Plan. The amount of the
benefits transferred from the Tenneco Plan to the Plan are referred to herein as
“Transferred Benefits”. The amount of the Transferred Benefits shall be
determined after all adjustments required under the Tenneco Plan as of (or prior
to) December 31, 2019 are completed. For purposes of the Plan, the “Transferred
Categories” shall mean:
(e)
employees who are employed by the Company or any Related Company immediately
prior to the Effective Date (“Active Employees”) in connection with the
Company’s Motorparts business;



(f)
Active Employees who are employed in connection with the Company’s Ride
Performance business and all participants in the Tenneco Plan who are not active
employees immediately prior to the Effective Date (“Former Employees”) and who
are designated by (“Tenneco”) and the Company as former Ride Performance
employees; and



(g)
Active Employees who are designated by Tenneco and the Company as DRiV Corporate
Staff and DRiV Global Services employees; and



(h)
Former Employees who are designated by Tenneco and the Company as former Clean
Air employees.






--------------------------------------------------------------------------------







SECTION 5


PLAN ACCOUNTING


2.3Adjustment of Accounts. Each Participant’s Account shall be adjusted in
accordance with this Section 5, in a uniform, nondiscriminatory manner, as of
each business day on which the New York Stock Exchange is open for business
(each an “Accounting Date”). As of each Accounting Date, the balance of each
Participant’s Account shall be adjusted as follows:


(a)
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;



(b)
next, credit to the Account balance the amount of Employer Deferred
Contributions made on behalf of the Participant in accordance with Section 3
since the preceding Accounting Date; and



(c)
finally, adjust the Account balance for the applicable investment return in
accordance with subsection 5.2.



Amounts attributable to Transferred Benefits of a Transferred Participant shall
be credited to the Account of the Transferred Participant as of the Effective
Date.
2.4Investment Return. The following shall apply with respect to amounts credited
to a Participant’s Account:


(a)
Amounts credited to a Participant’s Account in accordance with subsection 5.1
shall be adjusted as of each Accounting Date to reflect the value of an
investment equal to the Participant’s Account balance in one or more assumed
investments that the Administrative Committee offers from time to time and
communicated to Participants (the “Investment Funds”), and which the Participant
directs the Administrative Committee to use for purposes of adjusting his
Account. Such amount shall be determined without regard to taxes that would be
payable with respect to any such Investment Fund, but will be adjusted for any
investment management or similar fee that is customarily paid with respect to
the Investment Fund.



(b)
To the extent permitted by the Administrative Committee, the Participant may
elect to have different portions of his Account balance for any period adjusted
on the basis of different Investment Funds and any election by a Participant
with respect to an Investment Fund shall be subject to such rules and
regulations established from time to time by the Administrative Committee.



(c)
Notwithstanding the election by Participants of certain investments in specified
Investment Funds and the adjustment of their Accounts based on such investment
elections, the Plan does not require, and no trust or other instrument that may
be maintained in connection with the Plan shall require, that any assets or
amounts that are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.



(d)
Any change in the Participant’s investment direction shall be made in accordance
with rules established by the Administrative Committee, shall apply
prospectively only and shall be implemented as soon as practicable after the
direction is received by the Administrative Committee.



(e)
As of the Effective Date, any amounts attributable to Transferred Benefits shall
be invested in same the Investment Funds as such amounts were invested under the
Tenneco Plan immediately prior to the Effective Date.



The Administrative Committee may eliminate any Investment Fund at any time;
provided, however, that the Administrative Committee may not retroactively
eliminate any Investment Fund.
2.5No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only and Participants’ election of any such Investment
Fund, the allocation of amounts to Participants’ Accounts, the calculation of
any additional amounts and the crediting or debiting of amounts to Participants’
Accounts shall not be considered or construed in any manner as an actual
investment of Participants’ Accounts in any investment alternative. In the event
that the Company or any other Employer, in its own discretion, decides to invest
funds in any or all of the investment funds that correspond to the Investment
Funds under the Plan, no Participant shall have any rights in or to such actual
investments themselves.





--------------------------------------------------------------------------------





Without limiting the generality of the foregoing, a Participant’s Account
balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his behalf by the Employers and the Participant shall at
all times remain an unsecured creditor of the Employers.


2.6Statement of Plan Account. The Administrative Committee will cause to be
delivered to each Plan Participant a statement of the balances of his Account as
required by law.


SECTION 6


PAYMENT OF PLAN BENEFITS


2.7Certain Definitions. For purposes of the Plan:


(a)
A Participant’s “Termination Date” shall mean the date on which his employment
with the Employers and Related Companies terminates for any reason. Whether a
Participant has had a termination of employment shall be interpreted and
administered in all respects in accordance with section 409A of the Code and
applicable regulations issued thereunder.



(b)
A Participant’s Years of Service shall be equal to the number of Years of
Service credited to him under the 401(k) Plan for purposes of vesting; provided,
however, that if a Participant is not a participant in the 401(k) Plan, his
Years of Service shall be determined in accordance with the foregoing, as if he
were a participant in the 401(k) Plan.



2.8Vesting. A Participant shall become vested in his Employer Deferred
Contributions, and income, loses, appreciation and depreciation attributable
thereto, when he completes three Years of Service. If a Participant’s
Termination Date occurs prior to the date on which he completes three Years of
Service, he shall forfeit the balance in his Account and he shall have no
further rights to any portion of such balance. The amount of the Transferred
Balances transferred to the Plan shall be vested to the same extent as of the
Effective Date as such Transferred Balances were vested under the Tenneco Plan
immediately prior to the Effective Date.


2.9Time and Form of Payment. The vested balance of a Participant’s Account shall
be distributed in a lump sum cash payment within 30 days following his
Termination Date. Notwithstanding the foregoing or any other provision of the
Plan to the contrary, if the Participant is a specified employee (within the
meaning of section 409A of the Code) on his Termination Date, the amount
credited to his Account under the Plan shall be paid in a lump sum cash payment
on the first business day of the seventh month following his Termination Date.
Without limiting the generality of the foregoing, any Transferred Balances shall
be paid at the same time and in the same form as applied to such Transferred
Balances immediately prior to the Effective Date.


2.10Withholding for Tax Liability. Any Employer may withhold or cause to be
withheld from any Employer Deferred Contributions or any other amounts otherwise
due to the Participant or any payment of benefits made pursuant to the Plan any
taxes required to be withheld and such sum as the Employer may reasonably
estimate to be necessary to cover any taxes for which the Employer may be liable
and that may be assessed with regard to such deferrals or payments under the
Plan.


2.11Beneficiary Designation. A Participant may, from time to time, designate in
writing any legal or natural person or persons (who may be designated
contingently or successively) to whom payments are to be made if the Participant
dies before receiving payment of his entire Account balance. A beneficiary
designation form will be effective only after it is filed in writing with the
Administrative Committee while the Participant is alive and will cancel all
beneficiary designation forms filed earlier. Unless otherwise provided by the
Administrative Committee, the beneficiary designation in effect with respect to
Transferred Benefits shall apply with respect to a Participant’s Account under
the Plan unless it is changed on or after the Effective Date in accordance with
the terms of the Plan.


2.12Payment to Persons Under Legal Disability. In the event that any amount will
be payable under this Plan to a Participant under legal or other disability who,
in the opinion of the Administrative Committee, is unable to administer such
payments, the payments will be made to the legal conservator of the estate of
such Participant or, if no such legal conservator will have been appointed, then
to any individual (for the benefit of such Participant) whom the Administrative
Committee may from time to time approve.







--------------------------------------------------------------------------------





2.13Benefits May Not Be Assigned or Alienated. Benefits payable to Participants
or beneficiaries under this Plan may not be anticipated, assigned (either at law
or in equity), alienated, pledged, encumbered or subject to attachment,
garnishment, levy, execution or other legal or equitable process.


2.14Special Section 409A Provisions. It is intended that the Plan comply with
the provisions of section 409A of the Code and all provisions of the Plan shall
be construed and interpreted in accordance with the requirements of section 409A
of the Code and applicable guidance thereunder. Notwithstanding any other
provision of this Plan to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):


(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service (or, if
earlier, on death); and



(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.



SECTION 7


AMENDMENT AND TERMINATION


The Company reserves the right to amend or terminate the Plan by action of the
Compensation Committee, or the committee or person to which it delegates such
authority, and each Employer reserves the right to terminate the Plan, as
applied to it; provided, however, that no such amendment or termination of the
Plan will reduce the amount credited to any Participant as of the date of such
amendment or termination.
Pursuant to the authority granted to the undersigned by the Company, effective
as of January 1, 2020, the undersigned officer, on behalf of and in the name of
the Company, hereby adopts the DRiV Incorporated Excess Benefit Plan.
Date: December 20, 2019             DRiV Incorporated


By /s/ Kaled Awada
Its Kaled Awada











































--------------------------------------------------------------------------------







SCHEDULE 1


EMPLOYERS


DRiV Automotive Inc.



























































--------------------------------------------------------------------------------





SUPPLEMENT A
BONUS BANK AMOUNTS
This Supplement A to the DRiV Incorporated Excess Benefit Plan (the “Plan”)
shall apply to any Transferred Participant in the Plan who had a balance in his
or her Bonus Reserve Account under the Tenneco Inc. Value Added (“TAVA”)
Incentive Compensation Plan as of December 31, 2018. Unless otherwise specified,
capitalized terms used in this Supplement shall have the meaning specified in
the Plan.
The balance in the Transferred Participant’s Bonus Reserve Account shall be paid
to the Participant in a lump sum as of March 15, 2024 or, if earlier, upon the
Participant’s termination of employment. Notwithstanding any other provision of
the Plan to the contrary, if any payment under this Supplement A is subject to
section 409A of the Code, the provisions of subsection 6.8 of the Plan shall
apply to the extent applicable.





